          Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.127 Page 1 of 8




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 MATTHEW BREHM

 3 Assistant U.S. Attorney
   California Bar No.: 239288
 4 Office of the U.S. Attorney
   880 Front Street, Room 6293
 5 San Diego, CA 92101

 6 Tel: (619) 546-8983
   Email: matthew.brehm@usdoj.gov
 7
   Attorneys for the United States
 8
                           UNITED STATES DISTRICT COURT
 9

10                          SOUTHERN DISTRICT OF CALIFORNIA

11    UNITED STATES OF AMERICA,                   Case No. 20CR1842-DMS

12                   Plaintiff,                   UNITED STATES’ RESPONSE IN
                                                  OPPOSITION TO DEFENDANT’S
13                                                “SUPPLEMENTAL MOTION TO
               v.                                 DISMISS INDICTMENT”
14
      ZACHARY ALEXANDER KARAS,                    TOGETHER WITH STATEMENT
15
                                                  OF FACTS AND MEMORANDUM OF
16                  Defendant.                    POINTS AND AUTHORITIES

17                                                Date:    April 22, 2021
                                                  Time:    10:30 a.m.
18
19            COMES NOW the plaintiff, UNITED STATES OF AMERICA, by and through its

20 counsel, Randy S. Grossman, Acting United States Attorney, and Matthew Brehm,

21 Assistant United States Attorney, and hereby files its Response in Opposition to the

22 above-referenced motion. This response in opposition is based upon the files and records

23 of the case, together with the attached statement of facts and memorandum of points

24 and authorities.

25
     //
26
     //
27
     //
28
       Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.128 Page 2 of 8




 1                                                          I.

 2                                                INTRODUCTION

 3           The currently filed charge against Zachary Alexander Karas (hereafter,

 4 Defendant or Karas) is based upon an Information (not an Indictment) filed on July 2,

 5 2021, charging him with violating 28 U.S.C. § 5861, Possession of an Unregistered

 6 Destructive Device. See ECF 18. The charge stems from Karas’ actions on May 31, 2020.

 7 While thousands of people took to the streets to exercise their First Amendment right

 8 and peacefully demonstrate after George Floyd’s death, a handful of individuals left their

 9 homes and armed themselves intent on violence. Karas was one of those individuals.

10           That night, at approximately 2:00 a.m., Karas and his girlfriend were observed

11 sitting on the pavement at the corner of Allison Avenue and Spring Street, in front of

12 trolley tracks, blocking traffic as part of an ongoing protest in the area. At the time of

13 the protest in La Mesa, several fires had been set and those fires burned real and

14 personal property. Officers gave orders to the crowd, including Karas, to disperse for an

15 unlawful assembly. Karas was arrested after he failed to leave his position. His girlfriend

16 was also arrested after she tried repeatedly to force her way through a police line to get

17 to Karas as he was being processed. Officers found a large stone in her purse, similar to

18 stones that had been thrown at officers that night. Officers discovered that Karas
19 possessed two glass bottles with wicks that contained gasoline (hereinafter “Molotov

20 cocktails”), and fireworks. In a recorded post-arrest statement, Karas indicated that he

21 had made the Molotov cocktails and brought them to the area of the police station

22 because he intended to set fires. Karas claimed he eventually changed his mind and was

23 not responsible for any of the fires that were set that night. See ECF 1 at 3.

24           Now Defendant has filed a motion to dismiss the information “due to selective

25 prosecution.” ECF 59. Defendant’s motion should be denied. First, Defendant fails to

26 carry his burden of proof to establish the United States’ prosecutorial decisions had a

27 discriminatory effect and were motivated by a discriminatory purpose. He offers only a

28
     United States’ Response in Opposition to Defendant’s   2                        20CR1842-DMS
     Motion to Dismiss
       Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.129 Page 3 of 8




1 dated news article as evidence of his claims, and the news article undermines his claims.

2 Second, he cannot meet his burden because there was no discriminatory effect or purpose

3 in his prosecution. Defendant was prosecuted for reasons that were well-grounded in

4 objective criteria.

5                                                 II.

6                                        ARGUMENT
             A.      Defendant’s Motion Fails in Every Respect, and Should Be Denied
7
                     1. Applicable Law
8
             It is the responsibility of the Executive Branch to enforce the nation’s laws. Courts
9
     ordinarily defer to a prosecutor’s discretionary determinations because “[s]uch factors as
10
     the strength of the case, the prosecution’s general deterrence value, the Government’s
11
     enforcement priorities, and the case’s relationship to the Government’s overall
12
     enforcement plan are not readily susceptible to the kind of analysis the courts are
13
     competent to undertake.” United States v. Armstrong, 517 U.S. 456, 465 (1996). “[S]o
14
     long as the prosecutor has probable cause to believe that the accused committed an
15
     offense defined by statute, the decision whether or not to prosecute, and what charge to
16
     file or bring before a grand jury, generally rests entirely in his discretion.” Id. at 464
17
     (quoting Bordenkircher v. Hayes, 434 U.S. 357 (1978)). The “presumption of regularity
18
     supports [prosecutorial] decisions and, in the absence of clear evidence to the contrary,
19
     courts presume that they have properly discharged their official duties.” Id. (citations
20
     omitted). The Supreme Court has long held that, “federal prosecutors deserve a strong
21
     presumption of honest and constitutional behavior, which cannot be overcome simply by
22
     a racial disproportion in the outcome, for disparate impact differs from discriminatory
23
     intent.” See Personnel Administrator of Massachusetts v. Feeney, 442 U.S. 256 (1979)
24
     (emphasis added); see also United States v. Davis, 793 F.3d 712, 720.
25
             “Of course, a prosecutor’s discretion is subject to constitutional constraints,”
26
     meaning that “the decision whether to prosecute may not be based on an unjustifiable
27
     standard such as race, religion, or other arbitrary classification.” Armstrong, 517 U.S. at
28
     United States’ Response in Opposition to Defendant’s 3                            20CR1842-DMS
     Motion to Dismiss
       Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.130 Page 4 of 8




 1 464 (citations omitted). To prevail on a selective prosecution claim, a defendant must

 2 demonstrate the prosecutorial decision both “had a discriminatory effect and that it was

 3 motivated by a discriminatory purpose.” Id.” A defendant must present specific facts, not

 4 mere allegations, which establish a colorable basis for the existence of both

 5 discriminatory application of a law and discriminatory intent on the part of government

 6 actors.” United States v. Bourgeois, 964 F.2d 935, 939 (9th Cir. 1992).

 7                    2. Defendant Fails to Offer Any Real Evidence of a Discriminatory Effect or
 8                       a Discriminatory Purpose

 9           Defendant claims he was selectively prosecuted because of his race. ECF 59 at 4.

10 In support of his contention, Defendant relies exclusively on a Union Tribune article

11 published on June 21, 2020, which reported that Defendant and Rudy Alvarez were the

12 only two protesters facing federal charges and both were charged in the Southern District

13 of California. See ECF 59 Ex. A. Case law, however, shows that this type of evidence is

14 woefully insufficient to meet his burden. See United States v. Turner, 104 F.3d 1180 (9th

15 Cir. 1997).

16           In Armstrong, a criminal case involving drug and firearm possession and drug

17 trafficking, the court considered the defendant’s challenges based on selective

18 prosecution and found the defendant failed to produce evidence that persons of a
19 different race, but otherwise comparable in criminal behavior, were presented to the

20 United State Attorney for prosecution, but that prosecution was declined. Id. at 458; see

21 also United States v. Davis, 793 F.3d 712, 720 (7th Cir. 2015). The Court held that, “in

22 order to establish entitlement to such discovery, a defendant must produce credible

23 evidence that similarly situated defendants of other races could have been prosecuted

24 but were not.” Armstrong, 517 U.S. at 457.

25           In Turner, the defendants, charged with distribution of cocaine, also claimed they

26 were prosecuted based on their race. Turner, 104 F.3d at 1182. But unlike Defendant, in

27 support of their claims for discovery (not dismissal), they submitted a memorandum from

28
     United States’ Response in Opposition to Defendant’s   4                           20CR1842-DMS
     Motion to Dismiss
       Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.131 Page 5 of 8




 1 the Federal Public Defender's Office for the Central District of California stating that an

 2 inspection of closed cases of crack cocaine prosecutions defended by that office between 1991

 3 and 1993 showed 47 African Americans, 5 Latino, and no white defendants had been

 4 charged with crack offenses. Id.

 5           Defendants further supplemented the memo by reference to the evidence before the

 6 court in the Armstrong case, as well as newspaper articles, a National Public Radio report

 7 commenting on “the racial divide” in crack cocaine prosecutions, and by a study conducted

 8 by Richard Berk and Alec Campbell, “Preliminary Data on Race and Crack Charging

 9 Practices in Los Angeles,” 6 Federal Sentencing Reporter 36–38 (July–August 1993). Id. The

10 Berk–Campbell study covered data from 1988 to 1992 and showed 3% of 8,250 persons

11 charged with the sale of crack by the Los Angeles District Attorney to be Anglo, 53% to be

12 African American, 43% to be Latino, and 1% to be “other.” Id. The comparable federal

13 breakdown of 43 persons similarly charged was 0% Anglo, 83% African American, 16%

14 Latino, and 0% Other. Id.

15           Despite this, the court held the defendants did not make a sufficient showing for their

16 discovery requests. Id. at 1184. The court found that the articles and reports were merely

17 anecdotal and hearsay. Id. With regard to the study, the Court noted:

18           That report, based on a statistically unimpressive number of federal
             defendants, shows at most that the state of California did prosecute a
19           small number of Caucasian crack cocaine sellers. Nothing in the report,
             however, shows whether these sellers were similarly situated to the
20
             sellers chosen for prosecution here. In particular, there is no showing at
21           all that the crack cocaine sellers prosecuted by California were gang
             members who sold large quantities of crack; so the principal
22           characteristic of the federal defendants is omitted.
23
     Id. at 1185. The Court concluded that “[n]o reason was given. . . to doubt the ‘background
24
     presumption’ that United States Attorneys are properly discharging their duties,” or “to
25
     doubt the integrity of prosecutors and investigators whose honesty, good faith, and absence
26
     of racial bias are unimpaired by anything in evidence before the court.” Id.; see also United
27
     States v. Arenas-Ortiz, 339 F.3d 1066 (9th Cir. 2003)
28
     United States’ Response in Opposition to Defendant’s   5                             20CR1842-DMS
     Motion to Dismiss
       Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.132 Page 6 of 8




 1           Karas provides nothing close to the showing in Turner, which itself was a more

 2 limited request for discovery, and his motion should be denied on that basis alone.

 3           Further, to the extent the Court gives credence to an unsworn and dated news

 4 article, Defendant misstates the contents and the contents undermine his case.

 5 Defendant claims as “fact” that “the only federal charges filed in California for offenses

 6 committed during the Black Lives Matter protests… have been filed in this district.” Yet,

 7 the article specifically notes that charges were filed against Steven Carrillo in San

 8 Francisco for his goal of shooting a federal law enforcement officer under the cover of the

 9 protests. ECF 59 Ex. A at 2. Defendant takes no issue with Carrillo’s prosecution,

10 ignoring the striking parallels to his own conduct. As noted above, Defendant brought

11 an incendiary device to a police station with the intention of using it in the midst of a

12 protest.

13            Karas also limits his focus to federal charges brought in the four districts in

14 California. There is no basis for this geographical distinction in the law and Karas offers

15 no explanation for it. Given federal districts each have unique challenges and a United

16 States Attorney’s Office (USAO) can only control the charges brought in its own district,

17 focusing on the crimes charged or not charged by each USAO intuitively makes the most

18 sense when a defendant seeks to prove discriminatory purpose and effect. Karas has
19 offered no evidence at the district level.

20           And if not by district, then looking to the government as a whole would seem to be

21 the next best alternative. In that regard, the Union Tribune article notes that, “Around

22 the country, federal prosecutors have filed at least 50 cases, some involving several

23 defendants, stemming from protests turned violent, according to a search of published

24 reports. The charges include arson, assault, rioting and some weapons charges.” ECF 59

25 at 5. Karas, though, has ignored these cases in his motion.

26            In sum, Karas’ news article does say even what he claims it says, would be

27 insufficient evidence regardless, and, upon scrutiny, he has offered mere allegations.

28
     United States’ Response in Opposition to Defendant’s   6                         20CR1842-DMS
     Motion to Dismiss
       Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.133 Page 7 of 8




 1 Defendant’s speculation cannot overcome the “presumption of regularity” that supports

 2 prosecutorial decisions.

 3                    3. Defendant’s Prosecution Was Not Motivated by a Discriminatory Purpose

 4           At the time of Defendant’s crime, reducing gun violence and enforcing federal

 5 firearms laws was among the Department of Justice’s (DOJ) highest priorities. To that

 6 end and among other steps taken, the Unites States Attorney’s Office-Southern District

 7 of California (USAO) had revitalized its participation in the Project Safe Neighborhoods

 8 (PSN) program, beginning in March 2013. The PSN program has multiple strategies but

 9 includes targeting violent offenders for enforcement action, including individuals with

10 violent       criminal       histories      and      individuals   with   dangerous   weapons.   See

11 https://www.justice.gov/psn. The USAO’s effort included the formation of a Violent

12 Crimes and Firearms Unit, in January 2018, which later expanded into the Violent

13 Crimes and Human Trafficking Section, in March 2019. The effort continued in 2020,

14 with the launch of Project Guardian, a nationwide strategic plan to reduce gun violence.

15 See https://www.justice.gov/usao-sdca/project-guardian. Destructive devices, along with

16 other firearms perceived to be especially lethal, are regulated under the National

17 Firearms Act (NFA), 26 U.S.C. §§ 5801-72, and are targeted in these efforts.

18           The seriousness of firearms offense was recently illustrated in the United States

19 Sentencing Commission’s June 2019 study on firearm offenders. They “generally

20 recidivated at a higher rate, recidivated more quickly following release into the

21 community, and continued to recidivate later in life than non-firearm offenders.”

22 https://www.ussc.gov/research/research-reports/recidivism-among-federal-firearms-

23 offenders. Moreover, “[a] a greater percentage of firearm offenders were rearrested for

24 serious crimes than non-firearms offenders.”

25           As part of the effort to reduce gun violence, in coordination with our local law

26 enforcement partners, the USAO actively considers for prosecution any individual with

27 destructive devices as defined by the NFA, especially when possessed in dangerous

28
     United States’ Response in Opposition to Defendant’s   7                                 20CR1842-DMS
     Motion to Dismiss
       Case 3:20-cr-01842-DMS Document 60 Filed 04/15/21 PageID.134 Page 8 of 8




1 circumstances. Karas, who brought incendiary devices into the midst of a protest at a

2 police station with the intent to use them, fell squarely into that criteria. Karas may

3 dismiss his conduct as insignificant and unworthy of federal prosecution, but the USAO

4 disagrees. Karas’ actions were dangerous, his crime serious, and he was appropriately

5 charged.

6                                                           III.

7                                                   CONCLUSION

8            For the foregoing reasons, the United States respectfully requests that

9 Defendant’s motion be denied.

10

11           DATED: April 15, 2021                                 Respectfully submitted,

12                                                                 RANDY S. GROSSMAN
13                                                                 Acting United States Attorney

14                                                                 /s/Matthew Brehm
                                                                   Assistant U. S. Attorneys
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     United States’ Response in Opposition to Defendant’s    8                                 20CR1842-DMS
     Motion to Dismiss
